Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group(s) I, claim(s) 1-13 in the reply filed on 01/28/2022 is acknowledged. 
Applicant’s election of species of: (i) magnetic beads; and (ii) blood as the species for (i) type of oversized particles; and (ii) type of fluid sample, respectively, in election in the reply filed on 01/28/2022, without traverse is further acknowledged. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election has been treated as an election without traverse in the reply filed on 01/28/2022 as noted above.

Claim Status
Claim(s) 14-20 has/have been withdrawn. 
Claims 1-13 are subject to examination below. 

Drawings
The drawings filed on 06/02/2020, have been accepted.

Priority
The present application was filed on 12/03/2018 and is a CON of PCT/US18/63586, filed 12/03/2018, which claims benefit to provisional application No. 62/594,974, filed on 12/05/2017. As such, the effective filing date of the claims 1-13 is 5 December 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS), entered 08/07/2020, 11/01/2021, and 03/16/2022 has/have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-13 is/are rejected under U.S.C. 103(a) as being unpatentable over Nazareth et al. (US 2012/0083047 A1) in view of Huttunen et al. (“Residual nanoparticle label immunosensor for wash-free C-reactive protein detection in blood” Biosensors and Bioelectronics 83 (2016) 54–59).
Regarding claims 1, 3, 4, 8, and 12 Nazareth et al. teaches devices for detecting the presence of an analyte in a biological sample (e.g. [0005]) on a test strip, comprising:

a capture medium located downstream from the release medium and in fluid communication with the release medium, the capture medium defining a result site (i.e. a capture zone) ([0005]), for example a result site 36 ([0056], Fig. 5, site 36), a result site 36 having capturable binding member, e.g., antibody is located at result site 36 ([0046], Fig. 3, site 36); where the antibody is specific to the antigen (i.e. analyte) ([0025] “antibody”, or fragments thereof, which recognizes and binds an antigen, [0026] capture antibody) (i.e. a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest, as in claim 1); (i.e. the immobilized capture agent comprises an antibody or a fragment thereof specific to the analyte of interest, as in claim 8); 
a labeled binding member reactive with a first epitope of the analyte to be detected in the biological sample, the labeled binding member being releasably disposed on the release medium (e.g. [0005]), where the release medium is upstream of the capture region, for example “Referring to FIG. 3A, a band 26 formed from a labeled conjugate (labeled binding member), e.g., an antibody-metal sol is deposited on 
Nazareth et al. also teaches the devices comprise:
a “scavenger binding member” located on one of the release medium and the capture medium upstream from the result site (i.e. in the flow path upstream of the capture zone), the scavenger binding member configured to directly or indirectly bind with a predetermined threshold concentration of the analyte (i.e. conjugated to an antibody specific to the analyte of interest to form antibody-conjugated binding member conjugate) (e.g. [0005]); 
where the scavenger binding member is immobilized at a threshold site located upstream of the result site on the capture medium (e.g. [0005]), the scavenger binding member may be immobilized at a threshold site located upstream of the result site (i.e. upstream of the capture site) on the capture medium ([0006]), and where the scavenger 
For example, Nazareth et al. teaches that “The scavenger binding member is immobilized at threshold site 34” “and does not advance with the fluid front. Once the threshold concentration of analyte has been met, any excess analyte moves with the fluid front toward result site 36, where it is immobilized by the capture binding member” ([0043]-[0045]). These teachings of a “scavenger binding member” read on a binding component which is specific to the analyte. The recited “oversized particle” is also a binding component which is specific to the analyte. The teachings of the binding component also read on the recitations of where this binding component “is in the flow path upstream of the capture zone”, the binding component “conjugated to an antibody specific to the analyte of interest to form” antibody-conjugated binding component conjugates of a configuration “to remain upstream of the capture zone when the fluid sample is received on the assay test strip.” 
It is noted that although, as described above, the reference teaches claims 3 and 4 as recited, with respect to the recitations “the labeled antibody or fragment thereof is configured to flow with bound analyte of interest in the flow path to the capture zone when the fluid sample is received on the assay test strip” (claim 3); “wherein the labeled antibody bound to the analyte of interest is captured at the capture zone and emits a detectable signal” (claim 4); it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior suppra, yet nonetheless, even if the teachings would not disclose the intended use, since the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 2, Nazareth et al. further teaches as noted above: 
a “release medium” formed of a first material, wherein the release medium is configured to receive the biological sample (e.g. [0005], Figs. 3-5) (i.e. the flow path is configured to receive a fluid sample comprising the analyte of interest); and 
that “The scavenger binding member is immobilized at threshold site 34” “and does not advance with the fluid front. Once the threshold concentration of analyte has been met, any excess analyte moves with the fluid front toward result site 36, where it is immobilized by the capture binding member” ([0043]-[0045]). These teachings of a “scavenger binding member” read on a binding component which is specific to the analyte.
Since Nazareth also teaches that the scavenger binding member is configured to directly or indirectly bind with a predetermined threshold concentration of the analyte (e.g. [0005]);  and that for example teaches a result site ([0056], Fig. 5, site 36); “a result site 36 having capturable binding member, e.g., antibody is located at result site” ([0046], Fig. 3, site 36); where the antibody is specific to the antigen (i.e. analyte) ([0025] “antibody”, which recognizes and binds an antigen, [0026] capture antibody), these teachings that both the scavenger binding member and the capture (result site) binding member are both specific to the labeled analyte, read on the recitation of 

 Although Nazareth et al. teaches a scavenger binding member which is specific to the analyte and remains upstream of the capture zone, Nazareth et al. doesn’t explicitly teach that the scavenger binding member may comprise an oversized particle of a size and dimension to remain upstream of the capture zone (claim 1); that the oversized microparticle competes to bind the analyte (claim 2); that the microparticle is of about 1 μm to about 15 μm in diameter (claim 11); or that the analyte comprises C-reactive protein (claim 13).  

However, Huttunen et al. teaches that “Current diagnostic immunotechnologies are universally based on the measurement of the bound label-antibody fraction in direct binding or sandwich-assay type approaches” and that “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” and applies this concept to “quantitative proof-of-concept set-up” “through blood-based detection of C-reactive protein (CRP)” (e.g. Pg. Abstract) (i.e. fluid sample is blood, also as in claim 12). Huttunen et al. teaches that in the art of lateral flow assays, known methods and devices comprise micro and nano particle assays (e.g. Pg. 55, left column, 2nd ¶). In particular, Huttunen et al. teaches the use of oversized particles which are st sentence) (i.e. the oversized microparticle is about 1 μm to about 15 μm in diameter, as in claim 11). Huttunen et al. also teaches that the oversized particles bind an amount of the analyte in the sample where the analyte is labeled with fluorescent Eu-NPs, and an unbound remaining amount of labeled analyte which remains in solution, are both separated by filtration, through which the oversized particles with bound labeled analyte remain upstream of the, filtered through labeled analyte, which is subsequently detected (e.g. Pg. 56, section 3.1, Fig. 1 – light blue Microparticle (i.e. oversized particle) functionalized with Ab specific for the CRP analyte captures labeled analyte (grey oval labeled with fluorescent Eu-NP in pink) ). These teachings read on the recitations of an oversized particle of a size and dimension to remain upstream of a detection zone. 
	With respect to the recitations of a size and dimension “to remain upstream of the capture zone” (claim 1); it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Nazareth et al. and Huttunen et al. do not specifically employ the terminology of the intended use recitations, since the references teach a device which st sentence) which meets the same structural dimensions of the recited particle and therefore meets the claim limitations. If the prior art structure is capable of performing the intended use, then it meets the claim.
Huttunen et al. further teaches that the taught separation immunoassay is applicable for immunorecognition-based diagnostics, and provides the advantages that “assessment of the analyte concentration is performed from the residual, soluble fraction after simple and wash-free physical separation” of the microparticle bound labeled analyte and free labeled analyte, and that “The residual detection principle is evidently applicable for particle-based methods and versatile for biorecognition reactions of high binding-affinity. With the model analyte, CRP, a sensor performance with satisfactory sensitivity and wide analytical range was achieved. The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems (e.g. Pg. 58, section 4).
prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays where a portion of the labeled analyte is retained at a site where a “scavenger” binding component is specific to the labeled analyte and remains upstream of the capture detection zone, as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle conjugated to an antibody specific to the analyte of interest to form antibody-conjugated oversized particles of a size dimension to remain upstream of a subsequent detection, as taught by Huttunen et al. in order to have oversized particles in the flow path upstream of the capture zone, the oversized particles conjugated to an antibody specific to the analyte of interest to form antibody-conjugated oversized particles of a size and dimension to remain upstream of the capture zone when the fluid sample is received on the assay test strip, as in claim 1, or to have the labeled antibody and the antibody-conjugated oversized particles compete, as in claim 2. One would have been motivated to substitute the components as above, because Nazareth et al. teaches that in lateral flow assays where it is desirable to sequester a calibrated amount of labeled analyte, this may be achieved by having a designated region on the lateral flow device where an amount of the labeled analyte may be sequestered and bound by a “scavenger” binding component site (e.g. [0011], and as discussed suppra), and because Huttunen et al. teaches that separation of an amount of labeled analyte from a sample can be advantageously achieved by using an oversized particle functionalized with an anti-analyte antibody, which also sequesters an amount of labeled analyte from the sample and allows for separation by the size of the oversized particle, which the advantages of  “The advantage of detecting the nonbound fraction of the labelled 
	One would have had a reasonable expectation of success in substituting the components because both Nazareth et al. and Huttunen et al. teach that it is well known in the art to incorporate microparticles in lateral flow assays (e.g. Huttunen et al. Pg. 55, left column 1st 2nd ¶s), and because the functionalized oversized microparticles taught by Huttunen et al. are of a size and dimension that would work on a lateral flow device in the manner intended, and since Nazareth et al. also teaches use of particles in the lateral flow device (e.g. [0026] [0027]). Also since both components, the scavenger binding member and the oversized particle are components known in the art to function as binding members in immunoassays, one would have a reasonable expectation of success in substituting the components. 
Furthermore, it would have also been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle conjugated to an antibody specific to the analyte of interest to form antibody-conjugated oversized particles of a size of about 1 μm to about 15 μm in diameter (as in claim 11), as taught by Huttunen et al. (Pg. 55, section 2.1.1 1st sentence) in order to have oversized particles which can be separated from the unbound labeled analyte by 
	One would have had a reasonable expectation of success in having the particle be of about 1 μm to about 15 μm in diameter since, because both Nazareth et al. and Huttunen et al. teach that it is well known in the art to incorporate microparticles in lateral flow assays (e.g. Huttunen et al. Pg. 55, left column 1st 2nd ¶s), within the size ranges recited, and that these size ranges work on a lateral flow device, and since Nazareth et al. also teaches use of particles in the lateral flow device (e.g. [0026] [0027]). 
In addition, it would have also been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays as taught by Nazareth et al., by having the analyte comprise C-reactive protein, as taught by st ¶). One would have been motivated assay for CRP, in order to diagnose patients levels and to monitor disease state and progression.  
	One would have had a reasonable expectation of success in substituting the components because Nazareth et al. teaches that the taught lateral flow immune-assay device is apt to analyze analytes comprising: antigens, antibodies, hormones, drugs, proteins associated with a cell (“cell proteins”), secreted proteins, enzymes, cell surface or transmembrane proteins, glycoproteins and other proteins, peptides, and carbohydrates ([0028]). In other words because Nazareth et al. teaches that the device is capable of assaying analytes including cell proteins, one would have a reasonable expectation of success in assaying for C-reactive protein, which as taught by Huttunen et al. is also applicable to immunorecognition based diagnostics (e.g. Huttunen et al. Pg. 58, right column, section 4 1st 2nd ¶s), and because Huttunen teaches that “assessment of the analyte concentration is performed from the residual, soluble fraction after simple and wash-free physical separation of the bound and free reporter nanoparticles. The residual detection principle is evidently applicable for particle-based” “methods and versatile for biorecognition reactions of high binding-affinity. With the model analyte, CRP, a sensor performance with satisfactory sensitivity and wide analytical range was achieved. The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems” (e.g. Pg. 58, section 4). 

Regarding claims 5 and 9, Nazareth et al. teaches, as discussed suppra, that for example “In operation, a liquid sample is applied to sample receiving material 12, which is in contact with a proximal end of biphasic chromatographic substrate 18” ([0045], Fig. 3); also “Referring to FIG. 5, a biphasic chromatographic substrate 18 is shown including a release medium 30” (Fig. 5, [0056]) (i.e. a flow path configured to receive a fluid sample; a sample receiving zone coupled to the flow path, as in claim 5). These teachings read on the recitation of “the flow path is configured to receive a fluid sample that does or does not comprise analyte of interest.” It is noted that with respect to the recitation “configured to receive a fluid sample that does or does not comprise analyte of interest”; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Nazareth et al. does not specifically employ the terminology of the intended use recitations, since the reference teaches a device which meets the structural limitations of the instant claims, in particular a sample receiving zone, the sample receiving region is capable of receiving a sample that does or does not contain analyte, therefore the device taught would necessarily be capable of being used in the manner recited in the instant claims. If the prior art structure is capable of performing the intended use, then it meets the claim.
Nazareth et al. further teaches that “upon diffusion into capture medium 32, the diffusible sandwich becomes concentrated by the interaction of the binding member (the capturable affinity) with the scavenger binding member (the capture affinity) at threshold 
Nazareth et al. further teaches that “The scavenger binding member is immobilized at threshold site 34, preferably by simple adsorption and does not advance with the fluid front.” ([0044]), and that “the scavenger binding member is at least one of immobilized on the capture medium and releasably placed on the release medium” ([0010]) (i.e. i.e. the antibody-conjugated binding (scavenger) member is integrated onto a surface of the test strip, as in claim 9)
Although Nazareth et al. teaches a scavenger binding member which in an  antibody-conjugated (scavenger) binding member that specifically binds to a known quantity of analyte of interest, thereby retaining a known quantity of analyte of interest upstream of the capture zone (as in claim 5), and that the antibody-conjugated binding (scavenger) member is integrated onto a surface of the test strip (as in claim 9), Nazareth et al. doesn’t explicitly teach that the scavenger binding member may comprise an oversized particle.
However, Huttunen et al. teaches that “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays where a “scavenger” binding component is specific to the labeled analyte and remains upstream of the capture detection zone, as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle conjugated to an antibody specific to the analyte of interest, as taught by Huttunen et al. in order to have the antibody-conjugated oversized particles specifically bind to a known quantity of analyte of interest, thereby retaining a known quantity of analyte of interest upstream of the capture zone (as in claim 5) and to have the antibody-conjugated oversized particles integrated onto a surface of the test strip (as in claim 9). One would have been motivated to substitute the suppra), and because Huttunen et al. teaches that separation of an amount of labeled analyte from a sample can be advantageously achieved by using an oversized particle functionalized with an anti-analyte antibody, which also sequesters an amount of labeled analyte from the sample and allows for separation by the size of the oversized particle, which the advantages of  “The advantage of detecting the nonbound fraction of the labelled antibody instead of the bound fraction is the high dynamics and the suggested increased flexibility in the selection of the detection mode” (e.g. Pg. Abstract) and that “The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems” (e.g. Pg. 58, section 4). One would have further been motivated to combine the components in order to have the antibody-conjugated oversized particle integrated onto a surface of the test strip (as in claim 9) because this would allow the particles to remain upstream of the detection zone, sequestering a known amount of labeled analyte at the site where the oversized particles are integrated onto the device, essentially performing a separation of: a determined amount of labeled analyte which would remain sequestered on the oversized particles, from the remaining free labeled analyte amount which would flow to the detection capture zone, which as taught by both Nazareth et al. and Huttunen et al. is a desirable design option as it provides advantages of controlling the amount of 
	One would have had a reasonable expectation of success in substituting the components because both Nazareth et al. and Huttunen et al. teach that it is well known in the art to incorporate microparticles in lateral flow assays (e.g. Huttunen et al. Pg. 55, left column 1st 2nd ¶s), and because the functionalized oversized microparticles taught by Huttunen et al. are of a size and dimension that would work on a lateral flow device in the manner intended, and since Nazareth et al. also teaches use of particles in the lateral flow device (e.g. [0026] [0027]). Also since both components, the scavenger binding member and the oversized particle are components known in the art to work and perform the function of binding members incorporated in immunoassays, one would have a reasonable expectation of success in substituting the components. 

Regarding claims 6 and 7, Nazareth et al. teaches that a “Control site 38 has immobilized thereon a capture component (control capture binding member) that is reactive with the labeled control member. Accordingly, the labeled control member will travel along the fluid front of the biological sample and ultimately bind with the control 
With respect to the recitations “when the fluid sample does not comprise an analyte of interest, the labeled antibody or fragment thereof flows to the control zone and emits an optical signal at the control zone only, indicating absence of the analyte of interest in the fluid sample” (claim 7), it is noted that the recitations are drawn to the intended use of the device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, although Nazareth et al. do not specifically employ the terminology of the intended use recitations, since the reference teaches a device which meets the structural limitations of the instant claims, as noted above the device comprises a control zone as claimed, therefore the device taught would necessarily be capable of being used in the manner recited in the instant claim 7. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Notwithstanding the above, in the interest of compact prosecution, it is further noted that Nazareth et al. further teaches for example that “FIG. 4B, a test result in 

Regarding claim 10, Nazareth et al. doesn’t explicitly teach an oversized microparticle where the microparticle comprises magnetic beads. However, Huttunen et al. teaches as discussed supra, oversized particles (e.g. Pg. 56, section 3.1, Fig. 1 – light blue Microparticle (i.e. oversized particle) functionalized with Ab specific for the CRP analyte) (i.e. the oversized particles). Although Huttunen et al. don’t explicitly teach that the large microparticle may comprise a magnetic particle, Huttunen et al. also teaches that:
the residual particle label sensor allows to selecting an appropriate detection format in combination with a simple physical separation method to substitute the centrifugation step. Other such separation methods applicable to POC systems utilizing the residual sensor concept may include magnetic bead–based separation (i.e. particles comprise magnetic beads) (Pg. 58, right column, 1st ¶); and 
“The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems.”, and that “the development of truly quantitative and hand-held POC 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the lateral flow assays, as taught by Nazareth et al., by substituting the “scavenger” binding component with an oversized particle, as taught by Huttunen et al., and to have the particle comprise a magnetic particle, as taught by Huttunen et al., in order to have the oversized particles comprise magnetic particles. One would have been motivated to substitute the components as above, because Huttunen et al. teaches that “The opportunity for a wash-free procedure enables fast and discreet analysis of whole blood samples and constitutes an option for the development of miniaturized POC systems”, and that “the development of truly quantitative and hand-held POC diagnostic structures through combining the appropriate segments” with applicable magnetic detection techniques is known to be accomplished in the art. (Pg. 58, section 4), therefore the applicability of having the particle comprise magnetic particles would make it a feasible and a desirable design choice. 
One would have a reasonable expectation of success in combining the components to have the particle comprise a magnetic particle, because Huttunen et al. teaches that “separation methods applicable to POC systems utilizing the residual sensor concept may include magnetic bead–based separation (Pg. 58, right column, 1st ¶).
 
Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vashist et al. (One step antibody immobilization based rapid and highly sensitive sandwich ELISA procedure for potential in vitro diagnostics. Sci. Rep. 4, 4407, 2014 c) 
Punyadeera et al. (One step homogeneous C-reactive protein assay for saliva, J. Immunol. Methods 373, 19-25. 2011) 
Sandwich ELISA Homogenous bead--based sandwich assay. Employs rapid one-step Ab immobilization strategy based sandwich ELISA for the highly sensitive detection of CRP. Rapid 15 min IA using acceptor beads. biotinylated Ab, and streptavidin beads. 
Tsai et al. (Detection of C-reactive protein based on immunoassay using antibody-conjugated magnetic nanoparticles. Anal. Chem. 79, 8416-8419. 2007) Based on the competition between CRP-labeled silica particles and CRP in analyte sample to bind to anti-CRP Ab-bound magnetic NPs. Microfluidics-based competitive IA. A rapid IA exploits the competition between free CRP in analyte sample and a fixed number of CRP-labeled silica particles for binding a definite amount of anti-CRP Ab-bound magnetic NPs in a microfluidic separation channel.
Bernard et al. (Development for a bead-based aptamer/antibody detection system for C-reactive protein. Anal. Biochem. 472, 67-74, 2015) A sandwich IA was developed based on the use of RNA aptamer conjugated to carboxylated magnetic bead for the capture of CRP and biotinylated anti--CRP Ab coupled to fluorescently labeled streptavidin for detection.

Vashist et al. (Biotechnology Advances 34 (2016) 272-290) Magnetic nanopartides offer ease of functionalization and enrichment of CRP and other biomarkers from the complex mixtures, such st ¶)

Evans et al. (US 2015/0212080 A1). Relevant teachings comprise:
 [0024] In particular, the invention provides a modified form of competition assay format comprising the use of a secondary trapping zone, downstream of a primary trapping zone, the secondary trapping zone being capable of trapping unbound, or free, labelled reagent particles. Thus, in the absence of sample analyte, essentially all the labelled reagent particles are trapped at the primary trapping zone and the secondary trapping zone will be clear. However, in the presence of sample analyte some of the labelled reagent particles remain unbound, or free, and so will pass through the primary trapping zone to the secondary trapping zone, where they are then trapped causing the formation of a line
[0032] The amplification of the binding reaction is achieved by the use of a multivalent hub molecule. The hub may be formed of any suitable material, which is preferably uniform, stable and to which binding partners can be attached. Examples of hubs include latex beads polystyrene microparticles
 [0036] A ‘trapping zone’ is any means of concentrating and immobilizing a fraction, preferably by separation from the remaining fractions of the reaction mixture. Thus, at a trapping zone, a fraction of the reaction mixture such as the unbound fraction, may be separated from the reaction mixture by concentrating and immobilizing it at the zone while the remainder of the reaction mixture is allowed to continue past the trapping zone. In this way, said fraction is excluded from downstream flow. Thus, the trapping zone preferably comprises means for separation of one fraction from another.

[0040] Preferably, a fraction is trapped at the primary and/or secondary trapping zones without binding, for example by restricting its flow through the trapping zone by filtering on the basis of size

[0041] a method of performing a saturation binding assay for detecting an analyte in a sample, characterized in that the method comprises a step in which an unbound free fraction of a labelled reagent from a competitive binding event becomes concentrated at a designated trapping zone. Preferably, the labelled reagent comprises a detectable moiety.

[0062] Preferably, bound or agglutinated and free or non-agglutinated fractions are separated by means of immobilization of the bound or agglutinated fraction. More preferably, the bound fraction is immobilized by means of a capillary membrane of a pore size that excludes the bound fraction. Alternatively the bound fraction is 
[0067] the secondary trapping zone may comprise an immobilized analyte-binding reagent or other cognate binding partner or ligand capable of sufficiently high affinity binding to effectively immobilize the free fraction of unagglutinated or unbound labelled reagent and produce a visually detectable indication, such as a colored line or zone. The nature and color of the visual signal depends upon the nature of the label attached to the reagent. Colloidal gold, latex particles or other chromogenic labels may be used. Such attached labels, as well as providing the visual signal, may also provide the means of trapping by forming signal particles of convenient dimensions.
[0068] In either alternative, the result is a secondary trapping zone that provides a convenient visual indication of the original presence and/or concentration of a selected analyte.
[0078] the means for separating bound and unbound fractions of a competitive binding step comprises a capillary membrane of a pore size that allows chromatographic separation of bound and unbound products on the basis of particle size.
[0089] the pore size upstream of the primary trapping zone is sufficient to allow free movement of the hub, labelled reagent, sample and any bound fraction or agglutinate.
[0090] a device for performing a saturation assay for detection of an analyte within a sample, the device comprising a carrier having a proximal end for receiving a sample, and a distal end toward which a sample may travel along the carrier, wherein the carrier comprises: a. a primary trapping zone comprising means which exclude a bound fraction, and b. a secondary trapping zone comprising means which exclude a labelled reagent.
[0093] the carrier is porous. Preferably, the primary and/or secondary trapping zones comprise a capillary membrane of a pore size which excludes a bound fraction or labelled reagent.

Mickelson et al. (EP O 297 292 A2) 
(for Pagination and ¶ #s see attached google patents document)
Reagent Particle
[0028] reagent particle is retained by the separation zone matrix material by filtration whereby the reagent particle is a size which is sufficient to infiltrate the matrix material of the separation zone while, at the same time, 
[0029] The reagent particle employed by the method of the present invention comprises a water insoluble particle to which the analyte under determination, or a binding analog thereof, is capable of being covalently bound, noncovalently bound (e.g., physical absorption), or otherwise immobilized thereto. Although the particle is generally in the form of a bead, other configurations may be employed as well which would be compatible with the teachings of the present invention. For example, such configurations include rods, fibers, geometric configurations, and the like, and irregular configurations thereof. Generally, such particles are microparticles having as a largest dimension thereof, less than 50 microns, preferably from between about 0.1 microns and 20 microns. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 p.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631